Order entered July 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00613-CV

IN THE MATTER OF THE MARRIAGE OF LISA MARIE HAMMETT AND JAMES L.
                           HAMMETT

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-51726-2011

                                          ORDER
       We GRANT court reporter Kathy Bounds’s July 2, 2014 request for extension of time to

file record and ORDER the reporter’s record be filed no later than August 5, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE